  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 36 
406 
High Point Construction Group, LLC 
and
 Mid-
Atlantic Regional Council 
of Carpenters, United 
Brotherhood of Carpenters and Joiners of 
America.  Case 6ŒCAŒ32853Œ1 
June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On April 28, 2003, Administrative Law Judge Benja-
min Schlesinger issued the attached decision.  The Re-

spondent filed exceptions and a supporting brief and the 
General Counsel filed limited cross-exceptions, an an-
swering brief and a motion to strike Respondent™s excep-
tions.  The Respondent filed a brief in opposition to the 
General Counsel™s motion. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions as 
modified and to adopt the recommended Order as modi-

fied and set forth in full below.
2 1.  On September 9, 2003, the Board granted in part 
and denied in part the General Counsel™s motion to strike 

the Respondent™s exceptions 
to the judge™s decision. The 
General Counsel contended that the exceptions did not 
comport with Section 102.46(b)(1)(i) and (iv) of the 

Board™s Rules and Regulations. The General Counsel 
contended that the exceptions did not set forth specifi-
cally the questions of procedure, fact, law, or policy to 

which exceptions were taken, and did not concisely state 
the grounds for the exceptions.  In an unpublished order, 
the Board ruled in part in favor of the General Counsel. 
Thus, the Board said that it would limit its consideration 
of the Respondent™s exceptions to three matters: the su-

pervisory status of Randall Burke, the Respondent™s al-
leged threat to reduce wages, and the appropriateness of 
a Gissel3 bargaining order in this case.
4                                                             
 1 The Respondent and the General C
ounsel have excepted to some of 
the judge™s credibility findings.  The Board™s established policy is not 
to overrule an administrative law ju
dge™s credibility resolutions unless 
the clear preponderance of all the re
levant evidence convinces us that 
they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 

record and find no basis for reversing the findings.  
There are no exceptions to the judge™s recommended dismissals, ex-
cept for his dismissal of the allegatio
n that the Respondent violated Sec. 
8(a)(1) by interrogating Robert Riley.  The General Counsel also ex-
cepts to the finding that Riley was a statutory supervisor. 
The General Counsel notes that the judge mistakenly referred to 
Foreman Greg Woody as Greg Moody. The record is hereby corrected. 
2 We shall modify the Order to conform to our findings. 
3 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
Because of our ruling on 
the General Counsel™s mo-
tion, we shall adopt the judge™s findings, to which no 
proper exceptions were file
d that the Respondent vio-
lated Section 8(a)(1) of the Act, as follows:  (1) when it 

intentionally and boisterously interrupted the July 27, 
2002
5 union meeting at Randall Burke™s house, intimi-
dating employees and creating the impression of surveil-

lance of employees™ union activities; (2) when it threat-
ened employees with loss of work by telling employees 
at the Merle Norman jobsite that, because the residential 

agreement required less pay, the Respondent would not 
know how to bid for future jobs; (3) when its owner, Tim 
Shaw, interrogated employee John Snyder on July 17, 
asking him ﬁhow the union meeting went last night,ﬂ and 
again interrogated Snyder 2 weeks later, after the Union 

filed an unfair labor practice charge, when Shaw asked 
Snyder why the employees had sought out the Union 
instead of settling their problems some other way;  and 

(4) by threatening employees with plant closure when, 
shortly after the Union filed its representation petition, 
Shaw approached Burke, accused him of being a union 

supporter, and angrily told Burke that he, Shaw, was not 
going to work under ﬁany damn union rulesﬂ and that he 
would shut down the company and file for bankruptcy 

first.  The judge found that Burke disseminated this 
threat to at least four empl
oyees at a union meeting at his 
house shortly thereafter.
6 2.  We disagree with the 
judge that the Respondent 
violated Section 8(a)(1) by 
threatening to reduce its em-
ployees™ wages if the Union prevailed in a representation 

election.  The relevant facts are as follows. 
The Union filed a representation petition on June 28.  
The representation hearing was held on July 16, at which 
time the parties signed a stip
ulated election agreement.  
Following the hearing, Union Representative Leroy 

Stanley spoke with the Respondent™s owners and its 
counsel, in an attempt to persuade them to recognize the 
                                                                                            
 4 Chairman Battista, dissenting, 
would have granted the General 
Counsel™s motion in toto, without prejudice to the Respondent™s ability 

to file amended exceptions. 
5 All dates are in 2002 unless otherwise indicated. 
6 We find it unnecessary to decide the supervisory status of Randall 
Burke and Bob Riley. The Respondent contends that both are supervi-
sors. The judge found Riley to be a supervisor and Burke not to be a 
supervisor. The General Counsel excepted to the finding regarding 

Riley, and the Respondent excepted to the finding regarding Burke. The 
General Counsel alleged that the 
Respondent interrogated both Riley 
and Burke and that Burke was threaten
ed with plant closure.  However, 
we need not resolve these alleged interrogations as they would be cu-
mulative of other unlawful interrogati
ons we have found and would not 
affect the remedy.  As for the threat of plant closure, inasmuch as we 

have found that it was disseminated to
 at least four employees, a deter-
mination of Burke™s status as an em
ployee or supervisor is not neces-
sary to our conclusion that the thr
eat interfered with
, restrained, and 
coerced employees in violation of Sec. 8(a)(1). 
  HIGH POINT CONSTRUCTION GROUP
, LLC
 407
Union without an election. 
 To convince them, Stanley 
gave them the Union™s two primary contracts: the master 
agreement and the residential/
light agreement (residential 
agreement).
7  To promote the Union™s position, Stanley 
said that he could help Respondent get work, and repre-
sented that the residential 
agreement contained a ﬁvery 
attractive rate for jobs under a million dollars.ﬂ  Stanley 

also said that, in order to get the benefit of the wage rates 
in the residential agreement, Respondent had to sign the 
master agreement,
 as the front page of that agreement 
made clear
.  Stanley made no representation about any 
favorable rates under the master agreement.  In fact, that 
agreement contained wage rates considerably higher than 
the ﬁattractive ratesﬂ of the residential agreement. 
The day after the hearing, the Respondent™s co-owner, 
Critchfield, went to the Merle Norman jobsite.  He 
showed the employees the wage rate page of the residen-
tial agreement and told them they would take a $2 cut in 

wages if the Respondent signed that agreement, which 
set forth lower wages than the employees were currently 
receiving.  The judge 
found that, on that same date, Shaw 
ﬁmade the same threatﬂ to employees at another jobsite, 
Hastings, which was an industrial multimillion-dollar 
job.  Shaw told those empl
oyees that if the Union came 
in, the employees would be working under the residential 
agreement contract and making the wages set forth in 
that agreement, about $2 less
 per hour than the employ-
ees were currently making.  
The judge dismissed the threat allegations regarding 
the statements made by Crit
chfield to employees at the 
Merle Norman jobsite.
8  The judge found that Critchfield 
was entitled to make the claim that employees would 
make less under the residential agreement, as the Merle 
Norman jobsite appeared to require work of less than 1 
million dollars and the residential agreement would 

therefore apply.  The judge fo
und, however, that because 
the Hastings job was a multimillion dollar job, Shaw was 
not justified in making the claim that the residential 

agreement would apply to that jobsite.  The judge found, 
therefore, that even
 though the comments were the same, 
Shaw, unlike Critchfield, had no justification for his 

claims.  The judge found Shaw™s
 statement to be a threat 
of reduced wages in violation of Section 8(a)(1).  We 
disagree.  We find that Shaw™s statement, like Critchfield™s 
statement, was not a threat 
to reduce wages.  The Union 
                                                          
 7 The master agreement pertains to
 jobs that are ﬁheavy commercialﬂ 
or industrial in nature.  The residential/light agreement is applied to 

those jobs for which the total construction costs are less than 1 million 
dollars, and which do not fall into several categories of exception. 
8 The General Counsel did not except 
to the judge™s dismissal of this 
allegation. had told the Respondent that
 the residential agreement 
contained ﬁattractive rates.ﬂ The Respondent told em-
ployees what the contract woul
d mean to them: that they 
would make less under the residential agreement than 

they were currently making.  Critchfield made the state-
ment at the Merle Norman jobsite, but the judge found 
no violation because that job was under 1 million and the 

residential agreement would appl
y.  The sole fact that the 
Hastings job, where Shaw made the same comment, was 
in excess of 1 million does not warrant finding a viola-

tion with respect to Shaw™s comments. There is no evi-
dence that the Respondent™s wo
rk force was divided into 
two groupsŠone that worked on million dollar jobs and 
one that worked on less expensive jobs.  The judge found 
that both groups of employees were told the same thing: 

that the Union™s residential contract called for less 
money than the employees were currently making.  Fur-
ther, there is evidence that Shaw gave the residential con-

tract to employees, and gave them the opportunity to read 
it.   The contract itself said that it applied only to jobs 
worth less than 1 million.  Shaw™s comment, like Critch-

field™s, was a simple repetition of the Union™s own prof-
fering of the residential agreement to the Respondent.  
Such a comment does not constitute a violation of Sec-

tion 8(a)(1) of the Act. Cf. 
Montgomery Ward & Co.,
 288 NLRB 126 fn. 3 (1988) (no violation for employer™s 
statement that employees would not get pay raise as fre-

quently under a union because union only provided for 
raises once every 3 years; the statement reflected em-
ployer™s understanding of union contract provision re-

garding frequency of pay raises, and was not a threat that 
employer would grant fewer wage increases if union se-
lected as representative). 
3.  We find, contrary to the judge, that a bargaining or-
der is not necessary to effectuate the purposes of the Act 

under the circumstances in th
is case.  The Supreme Court 
held in 
NLRB v. Gissel Packing Co.,
 395 U.S. 575, 614Œ
615 (1969), that ﬁ[i]f the Board finds that the possibility 

of erasing the effects of past
 [unfair labor] practices and 
of ensuring a fair election (o
r a fair rerun) by the use of 
traditional remedies, though present, is slight and that 

employee sentiment once expressed through cards 
would, on balance, be better protected by a bargaining 
order, then such an order should issue[.]ﬂ 
Although the appropriateness of a bargaining order de-
pends on the nature and extent of the Respondent™s mis-
conduct, there are no 
mechanical or per se rules.  Rather, 
each case must be fully examin
ed for the ﬁinfinitely vari-
ous circumstances which will influence employee per-
ceptions of such pr
ohibited conduct.ﬂ 
General Stencils
, 195 NLRB 1109, 1112 (1972) (Chairman Miller, dissent-
ing).  Some violations, however, are so likely to under-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 408 
mine majority strength and impede the election processes 
that a bargaining order may be justified in the absence of 
extenuating or mitigating circ
umstances.  Such hallmark 
violations include discharging employees for union activ-

ity, closing or threatening to close, and granting benefits.  
A Gissel order is an extraordinary remedy, however; the 
preferred route is to provide traditional remedies for an 

employer™s unfair labor practices wherever such reme-
dies may be sufficient to cl
eanse the atmosphere of the 
effects of unlawful conduct.  
Aqua Cool
, 332 NLRB 95, 
97 (2000). 
In this case, the Respondent has committed a number 
of 8(a)(1) violations, including unlawfully interrogating, 
surveiling, and intimidating employees, and threatening 
employees that there is a good possibility of a lack of 

upcoming work because of the Union.  The Respondent 
also committed one ﬁhallmarkﬂ violation by threatening 
plant closure. This set of violations would generally pre-

clude the possibility of holdin
g a fair election because of 
its lasting adverse effect, but under the circumstances 
presented here we find that the imposition of special 

remedies should serve to cl
eanse the atmosphere of the 
effects of the Respondent™s unl
awful conduct, and that a 
bargaining order is therefore unnecessary.  In this re-

spect, we agree with the judge that the Respondent™s un-
fair labor practices are suffici
ently egregious to warrant a 
broad cease-and-desist order 
enjoining the Respondent 
not only from committing again the specific violations 
found, but also from violating the Act ﬁin any other 
manner.ﬂ  See 
Hickmott Foods, 242 NLRB 157 (1979). 
We also shall require that a responsible management 
official of the Respondent, at its Buckhannon, West Vir-
ginia facility, read aloud to employees the notice to em-
ployees. At the Respondent™s option, a Board agent, in 
the presence of a responsible management official, may 

instead read the notice to employees.  As the Board has 
previously observed, ﬁthe public reading of the notice is 
an ‚effective but moderate way to let in a warming wind 

of information and, more important, reassurance.™ﬂ 
McAllister Towing & Transportation Co.,
 341 NLRB 
No. 48, slip op. at 7 (2004) (internal quotations omitted).
9 ORDER The National Labor Relations Board orders that the 
Respondent, High Point Construction Group, LLC, 

Buckhannon, West Virginia, 
its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
                                                          
 9 Chairman Battista does not join his colleagues in ordering this ex-
panded remedy.  In the Chairman™s view, this Respondent is not a 
recidivist and the violations are not egregious, and thus, the Board™s 

traditional cease and desist remedy, as posted for employees, would 
suffice to erase the effects of the Respondent™s unfair labor practices. 
(a) Coercively interrogating its employees about their 
support for the Union. 
(b) Telling its employees there was a good possibility 
of a lack of upcoming work
 because of the Union. 
(c) Telling its employees that it would shut down and 
file for bankruptcy if the 
employees selected the Union 
as their representative. 
(d) Engaging in surveillance and intimidating its em-
ployees where they are gath
ered at a Union meeting. 
(e) In any other manner interfering with, restraining or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the National Labor Relations 
Act. 2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Buckhannon, West Virginia, copies of the 
attached notice marked ﬁAppendix.ﬂ
10  Copies of the 
notice, on forms provided by the Regional Director for 
Region 6, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 

and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at an
y time since July 1, 2002. 
(b) During the time the notice is posted, convene the 
unit employees during working time at the Respondent™s 
Buckhannon, West Virginia facility, and have a respon-

sible management official of the Respondent read the 
notice to the employees or pe
rmit a Board agent, in the 
presence of a responsible management official of the 

Respondent, to read the notice to employees.  
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 

                                                          
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  HIGH POINT CONSTRUCTION GROUP
, LLC
 409
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 coercively interrogate you about your 
support for the Union. 
WE WILL NOT
 tell you that there is a good possibility of 
lack of upcoming work because of the Union. 
WE WILL NOT
 tell you that we will shut down and file 
for bankruptcy if you choose the Union as your represen-

tative. 
WE WILL NOT
 engage in surveillance of you or intimi-
date you when you are gathered at a union meeting.   
WE WILL NOT
 in any other manner interfere with, re-
strain, or coerce you in the ex
ercise of the rights set forth 
above. HIGH POINT 
CONSTRUCTION 
GROUP, LLC  Suzanne S. Donsky, Esq., for the General Counsel. 
Fred F. Holroyd, Esq. (Holroyd & Yost
), of Charleston, West 
Virginia, for the Respondent.
 John Znoy, of Morgantown, West Virginia
, and Leroy Stanley, 
of Bridgeport, West Virginia, for the Union. 
DECISION FINDINGS OF FACT
 BENJAMIN 
SCHLESINGER
, Administrative Law Judge. The 
complaint alleges a discharge, a refusal to hire, a grant of bene-
fits, and a variety of other unfair 
labor practices so severe that a 
Gissel
1 bargaining order is warranted. Respondent High Point 
Construction Group, LLC denies th
at it violated the Act in any 
manner. The charge was filed 
by Mid-Atlantic Regional Coun-
cil of Carpenters, United Brotherhood of Carpenters and Joiners 
of America (Union), on July 18, and amended on August 27, 
2002,2 and the complaint was issued on September 20. The 
hearing was held in Clarksburg, West Virginia, on November 
18, and December 17 and 18. 
                                                          
 1 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
2 All dates are in 2002, unless otherwise indicated. 
Respondent, a limited liability co
rporation, with its main of-
fice in Buckhannon, West Virginia, is engaged in commercial 
construction as both a general cont
ractor and a subcontractor at 
various jobsites in West Virginia
 and Pennsylvania. It is owned 
and operated by Tim Shaw (Shaw)
, Tim Critchfield, and Chris 
Critchfield, all of whom are member-managers, supervisors, 
and agents of Respondent. During 
the year ending June 30, it 
purchased and received at its 
Buckhannon facility goods valued 
in excess of $50,000 from points out
side of West Virginia and 
derived gross revenues in excess 
of $250,000. I conclude that it 
is an employer within the meani
ng of 2(2), (6), and (7) of the 
Act. I also conclude that the 
Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
By mid-June, Respondent™s employees had become particu-
larly unhappy that Respondent, th
ey thought, had been deduct-
ing amounts from their wages for health insurance; yet, when 
they filed claims, they were told by their health providers that 
they had no coverage. On June 13, employees John Snyder and 
Joe Morgan met with Leroy Stanley, the Union™s Director of 
Organizing for the State of West Virginia, who gave them un-
ion authorization cards to sign, which they did, and blank cards 
to solicit other employees. By 
June 26, the Union had secured 
11 signed cards, a majority, if the General Counsel is correct 
that there were 17 employees in the unit. The next day, Stanley 
faxed Respondent, as well as sent
 his letter by mail, and re-
quested recognition. Having 
received no response, Stanley 
called on June 28, and spoke with
 Chris Critchfield, who ac-
knowledged receipt of the Union™s request, but declined recog-
nition. The Union filed with the Regional Office its petition for 
representation that day. 
A number of events followed; and I deal with them not 
chronologically, because one incident shows Respondent™s 
feeling towards the Union and is helpful in resolving some 
credibility issues. On July 27, the Union held a meeting or a 
get-together on the back porch of employee Randall Burke™s 
home, located in the country, off a rural blacktop road that turns 

into gravel not far from his home, which in turn is reached by 
150 yards of gravel drive. Not long after a number of employ-
ees had gathered there, Shaw arri
ved in a truck, with his broth-
ers, Tom, who was drinking beer, and Terry, and friends Bill 
Clevenger and Chris Chapman, all described as large men. 
Shaw approached his employees and asked them why he had 
not been asked to be part of 
their meetings. The employees did 
not answer. Burke™s wife told Shaw and the others that there 
would be no drinking on her pr
operty and asked them to put 
away their beer or to leave. Tom ignored her, and she repeated 
her demand. Tom became irate, calling the employees ﬁ[n]o-
good motherfuckersﬂ and telling them ﬁ[F]uck all of you Union 
guysﬂ and ﬁFuck all of you motherfuckers.ﬂ Shaw and his four 
cohorts left. Stanley, having been advised that Shaw was 
known to carry a gun, called the stat
e police to file
 a complaint. 
State Trooper John Smith came to Burke™s house and was 
taking a report, when someone said that he had just seen the 
same truck that Shaw had arrived in. Smith immediately got 
into his squad card and pursued the truck, stopping it about a 
mile from Burke™s house. Smith 
first interrogated designated 
driver Clevenger, who explained that he had driven to Burke™s 
house to ﬁsit in the Union meeting 
. . . .  They just asked me to 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 410 
drive up that way, so I drove.ﬂ Smith next talked to Shaw, ask-
ing him the reason that the men had returned to the area near 
Burke™s house. Shaw told Smith, 
ﬁI™ll tell you what™s going on. 
Them motherfuckers are a bunch of god-damn Union organiz-
ers and they™re fucking with my company . . . .  To be truthful 
with you, these guys, these guys are trying to fuck me. Just to 
be honest with you, just blatan
t, the way it is, these guys are 
trying to screw me over.ﬂ He added:  
 And they want me to sign, go Union. Okay. But they won™t 

come right out and ask me to come to their fucking meeting. 
This is a fucking union organizing meeting. But the god damn 
Union, pardon my French, these guys want me to join their 

Union, but they won™t invite me to their fucking meeting. Pe-
riod.  
 He explained the reason that he had gone to the union meeting: 

ﬁI decided, I decided on my own this evening, that I™d come 
down, that they were having a meeting and I invited myself to 
their meeting.ﬂ After he left the meeting, the truck was parked 
at an intersection a mile from Burke™s home. He explained why 
the truck had come back near Burke™s house: ﬁI wanna know 
who those people are that are trying to screw me. That™s the 
only reason I was sitting down at the corner of the road.ﬂ 
Little is needed to discuss the legal implications of Shaw™s 
obscenities. They show
, without more, for the purpose of the 
various 8(a)(3) allegations, animu
s. By themselves, they prove 
the complaint™s allegations that
 Respondent™s owner intention-
ally and boisterously interrupt
ed the union meeting and intimi-
dated the employees by this show of force of five large men. 
Shaw™s intention was to find 
out what was happening and who 
was involved. That is illegal 
surveillance. One final point: 
Shaw testified that he attended the meeting because Snyder 
invited him there, testimony credibly denied by Snyder. More 
importantly, Shaw told Trooper Sm
ith that he had invited him-
self to the union meeting, which 
is wholly at odds with what he 
testified to several times under oa
th. In addition, Shaw charac-
terized his uninvited appearance at the Union gathering as cor-
dial, despite the testimony that Tom told everyone that he 
would leave as soon as the Union Organizer John Znoy moved 
his ﬁgreen piece of shit,ﬂ referring to Znoy™s vehicle, and his 
obscene references to the Union. I find nothing about Shaw™s 
appearance, with his four henchm
en, ﬁcordial.ﬂ His inane testi-
mony that he was in the truck ﬁjust running around togetherﬂ 
and that he was following the state trooper requires no more 
than mention. I find his recollections purposefully at odds with 
what actually happened and refuse to credit him, except when 
his testimony was adverse to th
e interests of Respondent or 
corroborated by a credible witne
ss or so indisputably probable 
that it was most likely truthful. 
To the extent that it was Tom, not Shaw, that did most of the 
yelling and cursing, his conduct was nonetheless attributable to 
Respondent because Shaw was the 
one who wanted to go to the 
meeting and directed Clevenger to drive him there, with all the 
others, who acted as Shaw™s agents at the meeting. Indeed, 
Shaw remained silent, listening 
to Tom™s diatribe, and implic-
itly approving of it. In addition, Tom was not unknown to the 
employees as the owner of a
nother construction company, 
TKS, often working with Respondent as its contractor or sub-
contractor and regularly on Responde
nt™s jobsites. In fact, some 
of Respondent™s employees had been employed by Tom in the 
past, and Tom was, in their eyes, speaking for Shaw both as his 
brother and his business associat
e. Finally, Shaw himself ex-
plained to the state trooper: ﬁI didn™t feel that the unions were 
good for our company, that I felt betrayed by my employees, 
that I didn™t appreciate 
them wanting the union.ﬂ 
Now, I go back a month, to the 
end of June, about the time of 
the filing of the representation petition. At the same time, so the 
complaint alleges, Respondent, in anticipation of a Board-
conducted election, transferred La
ura Chewning from its office, 
where, as a project manager/estimator, she was clearly a super-
visor and manager, and placed her out in the field as a laborer, 
all in an attempt to ﬁstackﬂ the bargaining unit. As an estimator, 
she priced jobs for bids; as a 
project manager, she wrote sub-
contracts, made purchases, at
tended jobsite meetings, and 
worked with the architect. Sh
e also prepared Respondent™s 
financial statements. Although sh
e testified that she did not 
supervise the employees on those jobs and that either Shaw or 
the job superintendents did, there was sufficient evidence that 
she did. In 2001, Respondent lost $61,873. By the end of May 2002, 
Respondent lost an additional $81,509. In an effort to cut its 
expenses, in April or May, Respondent laid off a woman who 
had been doing the bookkeeping and accounting and answering 
the telephone. In March or Apr
il, Respondent also reduced 
Chewning™s workweek from 5 to 
4 days a week. She and Shaw 
were discussing the upcoming Ha
stings job, where Respondent 
was to build an industrial co
mpressor for Dominion Gas Com-pany; and he was telling her how much work he anticipated for 
rebar or concrete reinforcement.
 Having performed a great deal 
of rebar at former jobs, she ma
de some suggestions about ways 
to do the rebar better, telling him that she could read the steel 
drawings, could tie steel, and c
ould be more of a help to Re-
spondent on the job rather than in the office, where, even with 
her workweek reduced to 4 days, she had insufficient work to 

keep her fully occupied. Shaw pr
omised to think about it and 
ultimately assigned her to that job, on which she started on July 
9. Later, she worked on the Mount Storm power plant, and 
another job for Dominion Gas, be
fore finally being laid off 
several weeks before she testified at the hearing. All of her 
work was as a unit worker, except for approximately 15Œ18 
days of sporadic office work
Šmostly bidding jobs, preparing 
one financial statement at the en
d of September, and preparing 
some time and material billings on jobs that she had done be-
fore she went in the fieldŠsome
times 2 or 3 days in a week, 
sometimes none at all, for which 
she was paid at an hourly sum 
of $16 an hour, somewhat more than her normal $13 (or, very 
infrequently, $12) an hour rate for field work. 
The Board has approved findings 
that employers engage in 
unlawful 8(a)(1) conduct when they add employees to the bar-
gaining unit in an effort to avoid unionization. 
Sonoma Mission 
Inn & Spa
, 322 NLRB 898, 900 (1997). Here, however, al-
though there is some circumstanti
al evidence that Respondent™s 
motivation was unlawfulŠindeed, she started on the Hastings 
job shortly after the Union ma
de its recognition demandŠthe 
evidence is very slight. The Hast
ings job began about the same 
time as the Union made its de
mand, and new employees were 
  HIGH POINT CONSTRUCTION GROUP
, LLC
 411
hired for that job at the same time as Chewning was transferred. 
So, the timing of her transfer was merely coincidental. In addi-
tion, it appears that Chewning herself made the suggestion for 
her transfer, not because of the incipient union organization, but 
because she was employed for only 4 days a week, Respondent 
was losing money, she did not have enough work to do, and she 
was attempting to preserve her own livelihood. 
I find no shifting defense, as 
the General Counsel contends. 
Respondent was trying to save m
oney. There were less jobs to 
bid on. Respondent had already te
rminated the employment of 
the bookkeeper and had reduced Chewning™s workweek, sev-
eral months before the union cam
paign began. Chris Critchfield 
was assuming more bookkeeping functions in the office. 
Chewning became somewhat expe
ndable (not wholly, because 
she came back to the office from time to time); and her request 
helped Respondent to achieve a 
saving of money by eliminating 
a permanent job in the office and employing her in the field, as 
it would have had to do, at least in hiring someone to do the 
rebar work, in any event. Even that, however, did not ultimately 
save Chewning™s job; and she too was eventually laid off in the 
winter, a layoff she had never suffered when she was employed 
solely in the office. 
The General Counsel questions
 Respondent™s method of sav-
ing money, suggesting that it c
ould have been done in other 
ways and that Respondent paid Chewning too much for her 
work as a laborer. But Respondent
™s choice is not for the Board 
to judge, as long as there is 
a legitimate, not unlawful, reason 
for its action; and the amount th
at Respondent paid Chewning, 
even though it exceeded that paid to some newly employed 
laborers by as much as $3 an hour, was not shown to be a pay-
back for her vote, as opposed to 
the amount that it deemed nec-
essary to recompense an employee who would perform the dual 
functions of production and office and bidding work, as neces-
sary. The only possible showing of an unlawful motive was 
Snyder™s testimony, not denied by
 Chewning, that ﬁone day she 
told me that she would be glad when it was over, so she could 

go back to the office.ﬂ However, there is no showing of what 
ﬁitﬂ referred to, when she made the statement, and what was the 
context of her remark. She might have been talking about Re-
spondent™s lack of work. Thus, there is no proof that Respon-
dent™s motive was solely to stac
k the unit. By using Chewning 
in the field, Respondent employed a laborer who was skilled in 
rebar, exactly what it needed, preserving her for some days in 
the office to perform exactly 
what Respondent needed there, 
but never hiring in the office anot
her employee to replace her. I 
dismiss this allegation. 
Several of the alleged unfair labor practices concern conduct 
involving Randall Burke and Bob Riley, both having the title 
ﬁjobsite foremenﬂ and both, Re
spondent contends, are supervi-
sors. Both denied that they had or were given or exercised any 
supervisory authority. Most of their time was spent working 
with their tools (Burke, 80Œ90 percent of his time; Riley, 80 
percent), the remainder record
ing information on daily work 
sheets for Respondent™s payroll and billing purposes, and at-
tending jobsite meetings with 
Respondent™s project managers. 
On Respondent™s larger jobs, Shaw
 spent the first month or two 
on the jobsite, putting the operations
 in place, before assigning 
a jobsite foreman to that proj
ect. After that, Shaw moved to 
other projects and jobsites, visi
ting again from time to time and 
maintaining contact with the j
obsite foreman by telephone, but 
primarily leaving them to carry out the directives of the project 
manager and architects and to follow the blueprints for the job. 
Burke and Riley were paid $18 per hour, $2 more than anyone 
else on Respondent™s payroll. 
On the other hand, both were 
skilled craftsman; and the mere difference of hourly rate does 
not necessarily reflect supervisory status. 
Regarding traditional superv
isory functions, Respondent 
contends that they both had the 
right to hire and fire employees 
and exercised that authority. However, while Shaw claimed that 
Burke hired and fired Ryan Hamner, without Shaw™s authoriza-
tion, Burke contacted Shaw, who to
ld Burke to hire the man on 
Respondent™s behalf, if he was n
eeded on the job. Four or 5 
days later, Shaw sent Nathan Davis to the jobsite and told 
Burke to lay off Hamner. Nor is there any showing that Re-
spondent invested Burke with au
thority to discipline employ-
ees. He was merely a working fo
reman. In so holding, I do not 
agree with Respondent™s contention that his control of the work 
flow of the four or five employees who worked with him, per-
mitting them to leave early and requiring them to work late, 
made him a supervisor. Regarding the laying off of work early, 
on some occasions he sought permission; on other occasions, 
he did not, but he had been permitted by Shaw to do so on very 
hot days, providing that the employees still worked their 40 
hours during the week. Regarding staying late, that was more 
the result of the work that the employees, including Burke, 
were performing. If they were 
pouring concrete, the work on 
the forms had to continue to completion; otherwise, the job then 
uncompleted would be lost. In neither event did Burke have to 
exercise the independent judgment to invest him with supervi-
sory status. 
In any event, allowing for ea
rly release is not among the 
statutory criteria for establishi
ng supervisory status under Sec-
tion 2(11) of the Act. This secondary indicia of supervisory 
authority is insufficient, by itsel
f, to establish Burke as a statu-
tory supervisor. 
Ken-Crest Services, 335 NLRB 777, 778 
(2001). That he divided the tasks among the jobsite employees, 
based on the blueprints, does not alter this conclusion. 
Brown & 
Root, Inc
., 314 NLRB 19, 21 (1994). Burke, as a jobsite fore-
man, was not authorized to 
perform work beyond what the 
blueprints provided. The exercise
 of authority on the part of 
more skilled and experienced employees (such as typical lead-
men in crafts) to assign and direct other employees in order to 
assure the technical quality of the job does not in itself confer 
supervisory status. Id. at 22 fn. 
8. His attendance at meetings 
with Respondent™s project mana
ger and the architects on the 
job are wholly unrelated to any 
supervisory authority; rather, 
his attendance was required to
 understand Respondent™s direc-
tions of the manner it wanted the 
project to proceed. I conclude 
that Burke, like Gregory Moody, another jobsite foreman, 
whom Respondent stipulated wa
s an ﬁemployeeﬂ within the 
meaning of the Act, was a working foreman and an employee 
under the Act. 
Although Riley held the same position as Burke, he exer-
cised more supervisory authority
 and referred to himself as a 
ﬁsuperintendent.ﬂ On one o
ccasion, John Snyder and Tom 
Critchfield stopped by Shaw™s house one evening, after work, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 412 
and asked that he give a job to
 Kevin Critchfield. Shaw said 
that he would discuss the matter with Riley to see what his 
needs were. Later, he called R
iley and told him that he could 
use his best judgment on hiring, 
if he needed help, and put him 
to work. Riley hired him. On 
another occasion Riley called 
Shaw to tell him that he was looking for an employee who was 
skilled in drywall work, and Sam Zerkel had stopped by, and he 
had interviewed him. Shaw told 
him to go ahead and hire him. 
Riley did so, and Zerkel started 
the next day. Finally, Shaw 
testified that on another occasion Riley told him that he needed 
some people and recommended that Shaw hire Snyder. Shaw 
knew that Snyder was ﬁa pretty good employeeﬂ and ﬁhad good 
qualificationsﬂ and told him to 
hire him. Shaw never inter-
viewed Zerkel or Snyder. Not only did Riley hire employees, 
he also fired one. When Zerkel
 did not work out as well as 
Riley had originally thought, he te
rminated him, as attested to 
by employee Tom Critchfield. In addition, one time, at the site 
of work being done at the Yeager Airport in Charleston, West 
Virginia, two employees were 
involved in a fight, and Riley 
told Shaw that he had said to Danny Bailey: ﬁIf you are going 
to be a troublemaker, you are 
gone.ﬂ And Bailey ﬁquit.ﬂ 
The counsel for the General Counsel contends that Shaw, not 
Riley, hired Snyder based on the fact that Shaw had known of 
his qualifications and that Bailey had quit and not been fired. 
But the fact remains that Riley gave Bailey a strong warning 
that fighting would not be tolerated, and Bailey™s quitting, if 
not evidencing just the fact of departing and thus being fired, 
was obviously forced on him and was a constructive discharge. 
In addition, Riley had used his 
independent judgment in telling 
Shaw that he had need for another employee and effectively 
recommending that Snyder be hire
d. He used that same inde-
pendent judgment to recommend th
at Zerkel be hired, and he 
also fired him. Those incidents 
demonstrate sufficient exercise 
of authority and control of the worksite to support a finding that 
he was a supervisor. 
Carlisle Engin
eered Products, 
330 NLRB 1359, 1361 (2000). In addition, because the projects that Riley 

worked on involved as many as 
a dozen employees, it is prob-
able that, to keep control of that many employees, Riley was 
invested with significa
ntly more authority than he was willing 
to admit. 
Because of my conclusion regarding Riley, I dismiss the al-
legations involving Respondent™s 
interrogation of him, noting, 
however, as further evidence of Shaw™s animus, his reference to 
the Union as ﬁMF™ers.ﬂ But I conclude that Shaw did violate 
the Act shortly after the Union filed its representation petition. 
Shaw approached Burke, ﬁfishing, . . . wanting to know what 
was going on,ﬂ according to Burke, and then Shaw angrily 
accused Burke of supporting the Union, saying he was not go-
ing to work under ﬁany damn union rules,ﬂ and he would shut 
Respondent down and file bankruptcy
 first. The ﬁfishingﬂ part 
of the conversation was intended to evoke a response from 
Burke, and thus constituted an illegal interrogation, followed by 
threats of plant closure and filing 
of a bankruptcy petition, all in 
violation of Section 8(a)(1) of the Act. 
On July 17, Shaw approached Snyder and asked him ﬁhow 
the Union meeting went last nigh
t.ﬂ Snyder replied that he had 
not attended a union meeting that
 night. Two weeks later, after 
the Union filed its unfair labor practice charge, Shaw again 
questioned Snyder, this time asking why the men had gone to 
the Union, instead of settling 
their problems some other way. 
Snyder explained that he had tried to talk to Shaw about Re-
spondent™s insurance coverage 2 weeks before going to the 
Union, and it had not done any good. Shaw said that that was a 
weakness of his, that he did not pay any attention to what Sny-
der had to say to him. I find that these two interrogations were 
unlawful. They were coercive because, among other factors, 
they occurred at a time when Respondent was committing nu-
merous other unfair labor practices, and the interrogation was 
being conducted by Respondent™s
 highest ranking official. 
Medicare Assoc., Inc.,
 330 NLRB 935, 939Œ940 (2000); 
Ross-more House
, 269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & 
Restaurant Employees Local 11 v. NLRB
, 760 F.2d 1006 (9th 
Cir. 1985). 
The representation case hearing was held on July 16, and the 
parties signed a Stipulated El
ection Agreement. Then, Union 
Representative Stanley spoke w
ith Respondent™s owners, and 
its counsel, in an attempt to pe
rsuade them to agree to recog-
nize the Union. To convince them
, he gave them the Union™s 
two primary contracts: the master agreement and the residen-
tial/light commercial agreement (residential agreement). To 
promote the Union™s position, he 
said that he could help Re-
spondent get work and represented that the residential agree-
ment contained a ﬁvery attractive rate for jobs under a million 
dollars.ﬂ Stanley also made it clear that, in order to get the 
benefit of the rates in the residential agreement, as the front 
page of that agreement made clear, Respondent had to sign the 
master agreement, as to which he made no representation about 
the favorable rates and which in fact contained rates considera-
bly higher than the ﬁattractiveﬂ rates of the residential agree-
ment. 
On the day after the representation hearing, Tim Critchfield 
went to the Merle Norman jobsite, apparently a beauty spa, and 
showed the employees the wage 
rate page of the residential 
agreement, stating that the employees would take a $2 cut in 

pay if Respondent signed that ag
reement, which required wages 
less than what the employees were actually making. Shaw 
made the same threat to the carpenters and laborers at the Hast-
ings jobsite: if the Union cam
e in, the employees would be 
working under the residential agreement contract and making 
the wages set forth in that agreement, about $2 less per hour 
than the wages the employee
s were currently making. 
The complaint alleges that both Shaw and Tim Critchfield 
threatened the employees that th
eir wages would be reduced if 
they chose the Union as their representative. Regarding the 
Merle Norman job, that appeared to require work of less than 1 
million dollars, and based on Stanley™s representation, Tim 
Critchfield was entitled to make that claim, despite Stanley™s 
convoluted explanation,
 one that I reject, that the Union™s con-
sent would have to be granted 
before the residential agreement 
could be applied. However, the 
Hastings job was an industrial, 
multimillion dollar job, and Shaw had no justification for mak-
ing that claim. He misstated the residential agreement™s appli-
cation to that job and omitted an
y mention of the master agree-
ment. I conclude, therefore, that he violated Section 8(a)(1) of 
the Act by making the threat. 
  HIGH POINT CONSTRUCTION GROUP
, LLC
 413
In his talk with the employees at the Merle Norman jobsite, 
Tim Critchfield also stated that, because the residential agree-
ment required less pay, Respond
ent would not know how to bid 
for future jobs, the result of which, according to only one of the 
General Counsel™s witnesses, To
m Critchfield, but not Riley, 
was that ﬁit could mean lack of
 work.ﬂ Tim Critchfield did not 
directly deny Tom Critchfield™s testimony. The only reason that 
Tim Critchfield would have made 
this statement was to threaten 
a lack of work as a result of
 Respondent™s lack of knowledge 
about how to bid for jobs. That
 would result in a reduction of 
its bids and thus the loss of prospective work. I conclude that 
Respondent violated Section 8(a)(1) of the Act. 
The complaint alleges that, for the payroll week ending July 
18, ﬁRespondent initiated the payment of back fringe benefit 
payments to its employees.ﬂ The General Counsel concedes 
that employees who work on prevailing rate jobs are entitled to 
earn an established wage, as well as receive a benefits package, 
which is comprised of monies to be used for pension plans and 
health insurance coverage. Employers who do not provide 
fringe benefits for their employ
ees on prevailing rate jobs are 
required to remit the fringe benef
it directly to the employees, so 
that the employees may secure the coverage for themselves. 
Before 1999, when Respondent fi
rst started providing health 
insurance coverage for its empl
oyees on prevailing rate jobs, 
Respondent paid its employees th
e fringe benefits monies by 
including the amounts in their weekly paychecks. What the 
counsel for the General Counsel 
is alleging is not that Respon-
dent gave its employees anything 
more or less than they were 
rightfully entitled to, but that 
Respondent gave them ﬁlump sum 
benefits checks, for the first time ever. Something they have 
never done before.ﬂ And those checks were given to some of 
the employees, without explanat
ion, making it appear that the 
checks were bribes for their votes against the Union. 
Since it started to supply hea
lth insurance, Respondent had 
purchased insurance from two companies, first, Unicare, and 
then a second, Trust Mark Insurance, from which it was at-

tempting to switch because Trust Mark had just increased its 
premium from about $600 to $1
000 per month per employee. 
Respondent apparently found a ca
rrier to start providing bene-
fits beginning in June and then distributed new enrollment 
forms for all its employees to co
mplete, but only one did so. As 
a result, because there were no employees enrolled in the plan 
and the carrier required all the employees to be covered, Re-
spondent could not make its pr
emium payment and paid the 
money instead to its employees. 
Respondent might have made a 
stronger case to justify its entire
 delay in making whole its em-
ployees for the health insurance that it did not buy and might 
have better explained its paymen
ts to its employees; but the 
General Counsel does not sugge
st, and the record does not 
prove, that Respondent never intended to pay its employees 
these amounts, as the law require
d, but for the Union™s repre-
sentation petition. Indeed, following the lump sum payments, 
Respondent included the amounts for insurance in its weekly 
paychecks to its employees. 
The General Counsel does not 
complain about those la
ter weekly payments. 
I fail to see anything that Re
spondent did unlawfully. The 
General Counsel contends that, in
 the past, it had not paid for 
insurance and never reimburse
d its employees. Respondent 
contended, on the other hand, th
at its employees were always 
properly covered under the plan 
and that, in certain circum-
stances where employees were laid off and did not pay their 
own contributions, there would be a waiting period of approxi-
mately 1 month, until the em
ployee had worked 140 hours, 
when Respondent was again res
ponsible for payment of premi-
ums for the following month. 
Respondent also had no obliga-
tion to cover employees who did not work 140 hours per 
month. This record is filled wi
th numerous complaints of the 
employees, but no proof that Respondent in fact failed at any 
time to make the payments that its insurer required to cover 
them. All there is here, at best
, is double hearsay and proof that 
some employees were not paid the benefits to which they 
thought that they were entitled. 
These are claims
 that the em-
ployees should have pursued with their insurer. 
Assuming, however, that there were proof that Respondent 
skipped its premium payments, the General Counsel™s position 
would be narrowed to the argu
ment that, because Respondent 
did not live up to its obligations 
before and failed to make its 
employees whole for health insura
nce that it did not provide, it 
may not now lawfully reimburse 
employees because that would 
change its illegal past practice. Such an argument collapses 
from its own weight. I also find no credible proof that Respon-
dent failed to tell the employees what its lump sum payments 
were for. The employees knew exactly what they were being 
given. No employee testified th
at he did not know what he was 
being given. Joe Morgan, for example, did not enroll in the 
insurance because he and his wife agreed that he would rather 
have the money. Then, he rece
ived his money. Now, the Gen-
eral Counsel complains that, wh
en he and the other employees 
received the money, 
the money should not have been paid in 
this fashion. I find this allegation concocted. I believe that the 
employees were well aware of the choice that they had made 
not to apply for insurance and to receive, instead, money to buy 
their own insurance. In this respect, I believe Tim Critchfield. I 
dismiss this allegation. 
In early June, Shaw told Snyder that Respondent was getting 
the new Hastings job and that he needed to hire more people. 
Snyder asked if he would hire 
his stepson, Joshua Nicholson. 
Shaw replied that, as soon as he
 hired some more experienced 
labor, he would put Nicholson to work as a laborer. The Hast-
ings job began in mid-June, 
but Respondent did not hire 
Nicholson; so on July 8, he went
 to another contractor, MEC, to 
seek employment there. He saw Shaw there, who asked Nichol-
son what he was doing there. Ni
cholson replied that he was 
dropping off a resume to seek employment with MEC. Shaw 
asked why he was dropping off a resume: Shaw had work. 
Nicholson said, ﬁWell, you know I need to go to work as soon 
as possible.ﬂ Shaw said that 
that was no problem; he would 
have work ﬁwithin a week or tw
o,ﬂ according to Nicholson, or 
ﬁa couple, three weeks, a coup
le weeks,ﬂ according to his 
mother, and Nicholson should get 
in contact with him. Shaw 
even asked whether Nicholson could pass a drug test, and 
Nicholson assured him that he 
could, and he could do it that 
day. Shaw said that that was unnecessary and that he would 
contact Nicholson within a week or so. Then, Nicholson, in 
order to protect himself, aske
d, if something happened and 
Shaw had no work, whether, because Shaw was a subcontractor 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 414 
for MEC, he could put in a good word for Nicholson, as long as 
Shaw was there. Shaw said: ﬁNo need to, I got work for you.ﬂ 
Nicholson never heard from Shaw again. 
I find it difficult to believe that Shaw was making up this en-
tire story, to the extent of withholding a recommendation from 
MEC on the ground that he assured Nicholson of work within a 
short period of time. He really
 thought that he would have 
work. On the other hand, nothing was asked of Shaw when he 
testified to explain the changed circumstances that prevented 
his keeping his promise. Noneth
eless, Respondent convincingly 
defends on the ground that it never had need for additional 
laborers and has not hired any, and that is the sole reason that it 
did not hire Nicholson. The co
unsel for the General Counsel, 
on the other hand, contends that
 Respondent hired two laborers, 
Loren Huffman and Dustin Snyder. However, she concedes that 
it was only when Shaw visited the Hastings jobsite on July 17, 
to tell the employees that they
 would be getting a wage reduc-
tion if they selected the Union as their representative, described 
above, that Snyder indicated to
 Respondent for the first time 
that he had been in contact with the Union by noting that the 
residential agreement was not the agreement that the Union had 
shown him. It was only then th
at Respondent knew that Snyder 
had been in contact with the Union, even though he had signed 
a union authorization card and ha
d been one of the in-house 
leaders of the Union™s campai
gn. And, because the General 
Counsel™s allegation of a viola
tionŠthat Respondent declined 
to hire Nicholson, as it had promisedŠis based on its knowl-
edge of Snyder™s union activities
, the violation could have oc-
curred only on or after July 17, when Respondent gained 
knowledge of those activities. 
I have already found that the tr
ansfer of Chewning (she first 
worked on the Hastings job on July 9) was lawful. Dustin Sny-
der first worked on July 8. Huffman, the last laborer hired by 
Respondent, first worked on July 11, having submitted an ap-
plication the month before. The 
General Counsel did not prove 
that these two were less experienced than Nicholson and that, 

therefore, Shaw had broken his ear
lier promise to hire Nichol-
son only as soon as he had hi
red some more experienced em-
ployees. It was only on July 8, that Shaw promised to hire 
Nicholson within 2 or 3 weeks, that is, toward the end of July. 
By that time, both Huffman and Dustin Snyder had been work-
ing for several weeks; and, true
 to Respondent™s position, there 
is no proof that it from that point on hired anyone else. Thus, 
even if Respondent considered the fact that Nicholson was 
Snyder™s stepson, and Snyder wa
s a union advocate, or even an 
in-house leader, and that was the reason that it would not have 
hired him had the opportunity 
arisen, Respondent has demon-
strated that it did not hire another laborer, the position for 
which Nicholson appears qualified. In fact, laborer Kevin 
Critchfield quit on about July 19; and, when Snyder asked 
Shaw to replace him with Nichol
son, Shaw said that he no 
longer needed to hire anyone. And he did not. 
The General Counsel™s concl
uding argument is that Respon-
dent™s employees, particularly
 those on the Hastings job, 
worked overtime. Instead of their working overtime, Respon-
dent should have hired Nichol
son. However, there was over-
time worked on that job even before the end of the 2 or 3 weeks 
when Shaw promised to put Nicholson on the payroll; and so 
the overtime was not incurred in order to prevent Nicholson 
from having work to do. Furthermore, the Act does not force 
Respondent to hire additional em
ployees, rather than requiring 
the employees on its payroll to work overtime, particularly 
when the record does not suggest
 even the slightest unlawful 
motive. I thus find not even a prima facie case of a Section 
8(a)(3) violation and dismiss this allegation. 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982); approved in 
NLRB v. Transporta-
tion Management Corp.
, 462 U.S. 393 (1983). Even assuming 
that there had been a prima facie case, Respondent has demon-
strated that it had no need to hi
re any additional employees; and 
it did not. Wright Line; Naomi Knitting Plant
, 328 NLRB 1279, 
1281 (1999); Manno Electric, 321 NLRB 278, 280 fn. 12 
(1996). The final allegation concerns the termination of Jasper Riley, 
the son of Respondent™s employ
ee, Bob Riley. A full-time la-
borer of Respondent from 1998, he broke into his father™s ga-
rage and stole some tools in 
April 2001. He was charged with 
two misdemeanors, destruction of
 property, and petty larceny, 
spent 2 weeks in jail, and then was placed on probation, with a 
suspended sentence. He spent some time in a rehabilitation 
center for drug addiction and then returned to employment with 
Respondent, where he worked until he injured his collarbone in 
an accident. After his recovery from that accident, he returned 
to Respondent™s employ, but violat
ed his parole and was sent to 
a halfway house for rehabilitation.
 His stay there was cut short 
when he breached the rules of the halfway house, resulting in 
an order, dated February 27
, revoking his probation and his 
serving the remainder of his sent
ence in jail, from which he was 
released on July 24.
3 The day after, according to Jasper, he went to Respondent™s 
office and asked Chris Critchfield to return to work. Chris said 
that he had to talk to Shaw. But his brother, Tim Critchfield, 
who was at first on the telephone, 
said that he could take care 
of this problem, so he would not have to disturb Shaw in the 

field. According to Jasper, he announced that he was out of jail 
and ready to return to work, but Tim said, ﬁNo, not at this 
time.ﬂ When Jasper asked him why, he said there were a lot of 
things going on with Respondent 
ﬁat this present timeﬂ and he 
would not be able to employ Jasper, who asked whether he was 
talking about the union organizing
. Tim replied, ﬁWell, yes, but 
I am not allowed to talk about that
, at this point in time.ﬂ Jasper 
asked whether, after the representation election, ﬁif everything 
went smooth,ﬂ maybe he could be
 employed after that; and Tim 
said that that was a possibility, and he would have to see after 
the vote. (The representation el
ection had been set for August 
6, but was blocked by the Union™s filing of the instant unfair 
labor practice charges.) Respondent never hired him. 
While in jail, Jasper signed a union authorization card. More 
importantly, he was the son of Bob Riley, to whom Shaw had 
promised in June two or three times, testified Bob, that Jasper 
had his old job when he got out of jail. Bob, however, became 
                                                          
 3 The counsel for the General Counsel moves to amend the official 
Tr. at p. 209 L.4, to reflect the date ﬁJuly 24,ﬂ rather than ﬁJuly 4.ﬂ The 
amendment is granted. Jasper previous
ly answered that he was released 
on July 24. 
  HIGH POINT CONSTRUCTION GROUP
, LLC
 415
troublesome to Respondent when
 the union campaign began. 
Within days of the Union™s demand for recognition, Shaw and 
Tim Critchfield asked him if he had been in contact with the 
Union. When he denied that he 
had, Shaw told him that he was 
ﬁwas a lying motherfucker.ﬂ Tim Critchfield told Shaw not to 
say that. Shaw left, and Critchfield again asked if he had had 
contact with the Union, which 
Riley again denied. The point 
being, according to the General Counsel, both obviously sus-
pected Riley as a union organizer
, and that supplies the unlaw-
ful motivation for the discharge and the refusal to rehire his 
son, Jasper. (Had Bob not been a supervisor, I would have these 
questions to be unlawful interrogations.) 
The difficulty with the Genera
l Counsel™s case, and Respon-
dent™s defense, too, is that no 
one has told the truth. Neither 
Bob nor Jasper Riley testified truthfully to the full nature of 
Jasper™s legal problems, taking 
the position that what caused 
Jasper initial trouble was the mere destruction of property and 
the further violation of parole because he returned to the half-
way house 10 minutes late and wa
s thus incarcerated for an 
additional 5 months. Poignantly omitted from their narration 
was Jasper™s kicking in of his 
father™s garage door and stealing 
of a chain saw from his father, so that the initial charge that his 
father levied against him was 
not only destruction of his prop-
erty but also the petit larceny of his saw. What caused Jasper 
trouble at the halfway house was not a 10-minute lateness but 
his failure to remain free from the use of drugs. I find that the 
testimony of Bob Riley and his son cannot be relied on. They 
were both interested in protecting Jasper in order to get his job 
back, concealing in their testim
ony Jasper™s past drug use. 
This finding does not fully dispose of this allegation, because 
neither the testimony of Shaw 
nor Tim Critchfield was consis-
tent. Each claimed that one or th
e other of them, they could not 
definitively state who, terminat
ed Jasper™s employment at a 
much earlier date. Their testimony was not mutually corrobora-
tive. If Jasper is to be believed, when he asked for his job back 
in July, Tim never told him that he had been terminated earlier. 

And Tim did not directly deny Jasper™s allegation that on July 
25, Tim suggested that the failure
 to rehire him was due to the 
upcoming election. Furthermore,
 Respondent never sent him a 
termination notice. Finally, their 
testimony is at odds with Re-
spondent™s position statement given to the Regional Office 
during the investigation of the underlying charge. That stated 
that Respondent terminated Jasper
 in June, while Shaw testified 
April or June, and Critchfield testified February or March, and 
the personnel file reflects December 10, 2001. 
Nonetheless, I distrust Bob Riley™s false attempt to help his 
son so much and Jasper™s attempt to disclose his criminal viola-
tions that I am inclined to refu
se to credit thei
r testimony about 
their conversations with Shaw 
and Tim Critchfield concerning 
Jasper™s return to work; and I accept as truthful, at least reflect-
ing the understanding and motivation of Tim Critchfield, his 
testimony, including his statemen
t, not denied by Bob Riley, 
that Bob had specifically told Tim about Jasper™s drug prob-
lems, as follows:  
 He was arrested for steali
ng tools from his father, and 
we did hire him back after that. And he was in an ATV [all 
terrain vehicle] accident. [A]lso at that time went into, as I 
understand, a drug rehab center. 
 We hired him back again, 
I think he worked another th
ree weeks, and he was sent 
back to rehab center 
. . . [H]is father talked to me on numerous times about the 
drug problems [Jasper] had been having, ever since he 
married a woman, and started 
hanging out at the local strip 
club. And he said, he got into problems at that time, and 
continued to have drug problems.  
He said they put him back into the drug treatment cen-
ter, and then, I™m not sure when he came to me the last 
time, and said that he had been accused of stealing, and 
tested positive for drug use in the rehab center, and he was 
going back to jail.  
At that time I told him I didn™t want him back; that I 
couldn™t give him any more chances.  
. . . I told his father, in, it was probably February or early 
March, whenever he went back to jail, his father came to 
me, and told me that he wasŠwouldn™t be back for a long 
time because, his words, he said he was caught doing 
drugs in the rehab center, and 
stealing, and that he would 
be going back to jail.  So I told him that I didn™t want him 
back at that time. 
 When Bob Riley asked Shaw to reconsider his decision 
about Jasper in July, Shaw reaffirmed then the decision that 
Tim Critchfield had made previous
ly, thus explaining part of 
the discrepancy in Respondent™s
 overall story. Nicholson™s 
testimony demonstrates that 
Respondent was concerned about 
the use of drugs by its employ
ees. Although it is true, as the 
General Counsel contends, that
 Respondent continued to em-
ploy several other persons who 
had criminal problems, those 
related to the use of alcohol, one involving a driving violation. 
While I do not minimize the conduct, there is clearly no rela-
tion to the type and nature and extent of Jasper™s conduct, 
which kept him away from work for such a long period. 
It may well be that the General Counsel has presented a 
prima facie case of discrimination under 
Wright Line
, solely 
because of Jasper™s relationship to his father; but Respondent 
has proved that it would have take
n the same action, even in the 
absence of Jasper™s perceived union activities. 
Wright Line
; Naomi Knitting Plant
, 328 NLRB 1279, 1281 (1999); 
Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996). Clearly, Respon-
dent has hired no one after Jasper
 was released from jail. I also 
reject once again the General 
Counsel™s contention about the 
amount of overtime warranting the hiring of another laborer. 
Even assuming the validity of that argument, there was not 

enough overtime to warrant the 
hiring of both Nicholson and 
Jasper. Finally, the General Co
unsel contends that Respondent 
should give Jasper some preferential treatment in recalling 
employees from layoff, thus repl
acing other employees to make 
room for Jasper. The General Counsel has not proved that Re-
spondent followed any such practice in the past. I dismiss this 
allegation.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 416 
The Gissel
 Request 
In Douglas Foods Corp.,
 330 NLRB 821, 821-822 (2000), 
enfd. in part, remanded in part 251 F.3d 1056 (D.C. Cir 2001), 
the Board wrote:  
 In Gissel
, the Supreme Court ﬁidentified two types of em-
ployer misconduct that may warrant the imposition of a bar-
gaining order: ‚outrageous and pervasive unfair labor prac-
tices™(‚category I™) and ‚less extraordinary cases marked by 
less pervasive practices which nonetheless still have the ten-
dency to undermine majority st
rength and impede the election 
processes™ (‚category II™).ﬂ
4  The Supreme Court stated that in 
fashioning a remedy in the exercise of its discretion in cate-

gory II cases, the Board can properly take into consideration 
the extensiveness of an employer™s unfair labor practices in 
terms of their past effect on election conditions and the likeli-
hood of their recurrence in the future. If the Board finds that 
the possibility of erasing the effects of past practices and of 
ensuring a fair election (or a fair rerun) by the use of tradi-
tional remedies, though present,
 is slight and that employee 
sentiment once expressed through cards would, on balance, be 
better protected by a bargaining order, then such an order 
should issue.
5 ______________________________ 
4 Charlotte Amphitheater Corp. v. NLRB
, 82 F.3d 1074, 1078 
(D.C. Cir. 1996) (quoting 
Gissel
, 395 U.S. at 613Œ64). 
5 395 U.S. at 614Œ615. 
 The following employees of Re
spondent constitute a unit 
appropriate for the purposes of 
collective bargaining within the 
meaning of Section 9(b) of the Act:  
 All full-time and regular part-time construction employees 

employed by High Point Cons
truction Group, LLC at its 
Buckhannon, West Virginia, facil
ity; excluding office clerical 
employees and guards, professional employees and supervi-
sors as defined in the Act.  
 The employee sentiment was demonstrated in the General 
Counsel™s proffer of properly au
thenticated union authorization 
cards. I count the cards of the fo
llowing employees, which were 
signed by June 26, the day that the Union filed its petition for a 
representation election: Snyder, Tom Critchfield, Morgan, 
Burke, Tim Vincent, Kevin Crit
chfield, Carl George, Thomas 
McClain, and Gary Miller. I have not considered the cards of 
Bob and Jasper Riley. Because there were only 15 employees in 
the unit, excluding the Rileys, th
e Union, with 9 cards, repre-
sented a majority of Respondent™s employees on June 26, 
within 5 days of the date that Respondent committed its first 

unfair labor practice. 
Respondent™s actions were seriou
s, severe, and swift. Within 
days of the Union™s filing its representation petition, Shaw 
threatened Burke that, if the Union was elected by the employ-
ees, he would close Re
spondent and file for bankruptcy. Burke 
disseminated this threat to four 
other employees at a meeting at 
his house shortly thereafter. I 
presume that those employees 
disseminated this threat of closure to yet other employees. 
Tellepsen Pipeline Services Co.,
 335 NLRB 1232, 1233 fn. 7 
(2001), enforced in principal part 320 F.2d 554 (5th Cir. 2003); 
Springs Industries
, 332 NLRB 40, 40Œ41 (2000). This threat 
was a ﬁhallmark violation,ﬂ highly coercive and having a last-
ing effect on election conditions. 
Climatrol, Inc.,
 329 NLRB 
946, 948 (1999); 
Precision Graphics, 256 NLRB 381 (1981), enfd. 681 F.2d 807 (3d Cir. 1982). The barging into the Union™s 
meeting at Burke™s house was indeed serious and undoubtedly 
threatening to the employees, 
whose attendance at union meet-
ings declined thereafter. Tom Critchfield hid, so as not to be 
seen; but he was seen even afte
r Shaw left Burke™s house, but 
waited down the road to see who was leaving. Burke quit his 
job, refusing to be sent on an 
assignment where he would have 
had to work with Shaw™s brothe
r, Terry. In addition, Respon-
dent threatened that the employees would face reductions in 
their pay and that there would not be as much work for them to 
do because of the intervention of the Union. In sum, Respon-
dent threatened its employees™ wa
ges, jobs, and physical safety. 
There was nothing more to threaten. 
Respondent made it painfully 
obvious that it utterly con-
trolled the employees™ destiny by
 its threat of closure and de-
claring itself bankrupt. The mere
 posting of a notice is inade-
quate to dispel the notion that the employees™ jobs are at total 
risk should they seek to organize. Assuming that their jobs 
remain, the next threat is that they will earn less, either because 
Respondent will enter into an agreement that will ensure that 
they earn less, or that Respondent will not bid on jobs, thus 
ensuring less hours of work. That 
assuredly will not be forgot-
ten. In this case, there is even 
more: the threat of physical harm, 
which had to be the intended result of Shaw™s action in barging 
into the Union™s meeting. Tim Shaw™s vile epithets remain, 
long after any 60-day posting of the Board™s notice. 
The employees have a Section 7 right to organize. They can-
not do so under the threat of the loss of their jobs, the loss of 
wages, and the fear of thuggery, instilled by the highest level of 
management, Electro-Voice, Inc
., 320 NLRB 1094, 1096 
(1996). There is no likelihood of a fair election here. From the 
decline of attendance at union meetings and Burke™s quitting, 
there is ample evidence that the unfair labor practices tended to 

dissipate that majority and destroy any chance of the holding of 
a fair rerun election. I recommend a 
Gissel
 bargaining order. 
CONCLUSIONS OF 
LAW 1. By coercively interrogating 
its employees about their sup-
port for the Union, threatening its employees with reduced 
wages if they choose the Union 
as their collective-bargaining 
representative, telling its empl
oyees that there was a good pos-
sibility of a lack of upcoming work because of the Union, tell-
ing its employees that it would shut down and file for bank-
ruptcy if the employees selected the Union as their representa-
tive, and engaging in surveillanc
e and boisterously intimidating 
its employees where they were gathered at a union meeting, 
Respondent has engaged in unfa
ir labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act. 
2. By embarking on its course of illegal conduct as set forth 
in paragraph 1 above, and refu
sing on and after June 28, to 
recognize and bargain with the 
Union as the exclusive collec-
tive-bargaining representative of the employees in the appropri-
ate collective-bargaining unit, 
Respondent has engaged in un-
  HIGH POINT CONSTRUCTION GROUP
, LLC
 417
fair labor practices affecting commerce within the meaning of 
Section 8(a)(5) and (1) and Sect
ion 2(6) and (7) of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act, including ba
rgaining with the Union. Given 
the serious nature of the unfair labor practices found and the 
likelihood that they will be repeat
ed by Shaw in particular, I 
shall recommend broad cease-and-desist language, pursuant to 
Hickmott Foods, 242 NLRB 1357 (1979). 
[Recommended Order omitted from publication.] 
  